Detailed Action
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Notice to Applicant
The following is a Final Office action to Application Serial Number 16/897,316, filed on June 10, 2020.  In response to Examiner’s Office Action of January 11, 2022, Applicant, on March 07, 2022, amended claim 1 and cancelled claims 14-20.  Claims 1-13 are pending in this application and have been rejected below.
Response to Amendment
Applicant’s amendments are acknowledged.
Regarding the 35. U.S.C. § 101 rejection, Applicant’s arguments have been
considered but are in sufficient to overcome the rejection. Please refer to the 35 U.S.C.§ 101 rejection for further explanation and rationale. 
The 35 U.S.C. § 103 rejections are hereby amended pursuant to applicants amendments. Updated 35 U.S.C. § 103 rejections have been applied to amended claims. Please refer to the § 103 rejection for further explanation and rationale.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1- 13 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Claims 1-13 are directed to a system for providing feedback regarding consumer habits.
Claim 1 recites a system which includes identifying an activity by a user within the user's dwelling related to a product; obtaining at least one of: (i) activity data for the user, the activity data related to a frequency or duration of the activity performed by the user over time, (ii) product use event data associated with the user for the product, the product use event data related to product usage of the product over time, or (iii) habits by the user; generating user feedback information associated with the product or related products based on at least one of: the activity data, the product use event data, or the habits by the user; and providing the user feedback information.  As drafted, this is, under its broadest reasonable interpretation, within the Abstract idea grouping of “Methods of Organizing Human Activity- marketing activities; business relations.  The recitation of “user interface”, “communications interface”, “processor”, “computer-readable memory”, “computing device”,  and “mobile device”, does not take claims out of the certain methods of organizing human activity grouping.  Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. The claims primarily recite the additional element of using computer components to perform each step. The “user interface”, “communications interface”, “processor”, “computer-readable memory”, “computing device” and “mobile device” is recited at a high-level of generality, such that it amounts no more than mere instructions to apply the exception using a computer component. See MPEP 2106.05(f).  Accordingly, the additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claims also fail to recite any improvements to another technology or technical field, improvements to the functioning of the computer itself, use of a particular machine, effecting a transformation or reduction of a particular article to a different state or thing, and/or an additional element applies or uses the judicial  exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception.  See 84 Fed. Reg. 55.  In particular, there is a lack of improvement to a computer or technical field in market research. 
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of “user interface”, “communications interface”, “processor”, “computer-readable memory”, “computing device” and “mobile device”  is insufficient to amount to significantly more. (See MPEP 2106.05(f) – Mere Instructions to Apply an Exception – “Thus, for example, claims that amount to nothing more than an instruction to apply the abstract idea using a generic computer do not render an abstract idea eligible.” Alice Corp., 134 S. Ct. at 235). Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. With regards to the additional element “environmental sensor” and Step 2A, it is M2106.05(h)- field of use.
The claim fails to recite any improvements to another technology or technical field, improvements to the functioning of the computer itself, use of a particular machine, effecting a transformation or reduction of a particular article to a different state or thing, adding unconventional steps that confine the claim to a particular useful application, and/or meaningful limitations beyond generally linking the use of an abstract idea to a particular environment.  See 84 Fed. Reg. 55. Viewed individually or as a whole, these additional claim element(s) do not provide meaningful limitation(s) to transform the abstract idea into a patent eligible application of the abstract idea such that the claim(s) amounts to significantly more than the abstract idea itself.   With regards to receiving data and step 2B, it is M2106.05(d)- Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information). With regards to the additional element “environmental sensor”, “ temperature sensor”, “humidity sensor”, “ acoustic sensor”, “ultrasonic sensor”, “radio antenna”, “weighing scale”, “wearable sensor”, “air quality sensor”, ”depth sensor”, ”camera”” voice assistant”, “microphones” and “speakers: and Step 2B, it is M2106.05(h)- field of use.
Examiner concludes that the additional elements in combination fail to amount to significantly more than the abstract idea based on findings that each element merely performs the same function(s) in combination as each element performs separately. The claim is not patent eligible. Thus, taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception (the abstract idea). Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.
Dependent Claims 2-13, recite the additional elements determine an identity of the user, wherein the activity data, product user event data, or habits are obtained for the identified user; obtain user profile data for a user profile of the user, wherein the user feedback information is further generated based on the user profile data for the user; identify audio characteristics within an area that includes the computing device; and identify the activity by the user based on the audio characteristics within the area; obtain an indication of a type of area in which the computing device is location; obtain a plurality of acoustic signatures each corresponding to a different activity; and compare the audio characteristics within the area to the plurality of acoustic signatures to identify the activity by the user; train a model for identifying the activity by the user using (i) a plurality of sets of audio characteristics, and (ii) indications of activities for each of the plurality of sets of audio characteristics; and apply the audio characteristics within the area to the model to identify the activity by the user; wherein the audio characteristics include at least one of: a volume of a sound within the area, a frequency of the sound within the area, a tone of the sound within the area, or a direction of the sound within the area; the environmental data includes at least one of: audio , temperature , humidity, etc.; wherein the activity is identified via two or more of: the audio , the temperature, the humidity, the ultrasonic, etc. data; wherein the activity data includes a type of activity, a time in which the user performed the activity, a date in which the user performed the activity, a duration of the activity, or a frequency in which the user performed the activity over a particular time period; and the product use event data includes a time in which the user used the product, a date in which the user used the product, an order in which the user used the product relative to other products, indications of the other products used with the personal care product, a duration in which the user used the personal care product, or a manner in which the user used the personal care product; generating the user feedback information based on the frequency or duration of the activity performed by the user over time or the product usage of the product over time for the user; providing the user feedback information to the user; receiving, at one or more time intervals, user profile data for the user; storing the user profile data in the user ,profile of the user, wherein the user feedback information is further generated based on the user profile data for the user;  receive audio characteristics for an area within the user's dwelling; and determine the activity by the user based on the audio characteristics within the area;  and further narrowing the abstract idea. These recited limitations in the dependent claims are mere instructions for applying the abstract idea on a computerized system which are operating such that they do not amount to significantly more than the above-identified judicial exceptions in Claims 1. Regarding Claim 7 and the additional element of “machine learning” and it is MPEP 2106.05(f) – Mere Instructions to Apply an Exception. When the machine learning algorithm has already been trained and is simply used to make a decision, then it is just a complex mathematical exercise and is likely not statutory. If the results of the decision are feedback to the model to make it smarter and allow it to make better decisions, then it is likely statutory. As stated in the claim and specification the machine learning algorithm is simply applied to return a result. Neither the result nor the rules (machine learning algorithm) provide a practical application or significantly more than the identified abstract idea. Regarding Claim 9 Claim 10, and Claim 13 and the additional elements of  “sensor” , “radio antenna”, and “speaker”, it is M2105.05(h) – field of use. 
Regarding claim 12 and the additional element of “server device”, it is M2106.05(d)- Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 13 34, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:

A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 3-12 are rejected under 35 U.S.C. 102a(1) as being anticipated by Schilling et al., US Patent No. 10095688B1 [hereinafter Schilling].
Regarding Claim 1,
Schilling teaches
A personal care computing device for providing feedback regarding consumer habits, the computing device comprising: a user interface; an environmental sensor comprising at least one of a temperature sensor, a humidity sensor, an acoustic sensor, an ultrasonic sensor, a radio antenna, a weighing scale, a wearable sensor, an air quality sensor, or a depth sensor;  a communication interface; a camera; one or more processors; a voice assistant having one or several microphones; one or several speakers; and a non-transitory computer-readable memory coupled to the one or more processors, the user interface, the environmental sensor, and the communication interface, and storing thereon instructions that, when executed by the one or more processors, cause the computing device to (Schilling Col 1 Ln 35-65- “The present invention provides a network querying system and method which drives high relevance question sets to users and presents it in the optimal template to maximize user interaction. The system assesses the context (of a user) by interpreting the optimal template based on personality mapping of the user and relevancy mapping of the query or content. The system employs client-based managers and builders to select, supplement, or build user profiles and user interface templates to optimize queries based on a user's present profile in a technically efficient manner. The systems and methods of the invention perform processing, in a technically efficient manner, to assess question set interaction and relevancy to generate targeted question sets that encourage overall user health and wellness.; The present invention also provides a system of networked apparatuses that provide adaptive queries, with the processing being performed over a network which provides a communication interface amongst the networked apparatuses, each of the apparatuses in the form of a tangibly embodied computer processor, each computer processor including instructions on a non-transitory computer memory. The system comprised of: the network over which a plurality of networked apparatuses communicate; an adaptive query server, the adaptive query server including: a query processor including instructions on a non-transitory computer medium, the non-transitory computer medium constituted by one or more data storage mediums;” Col 10 Ln 51-65-“ The recipient measurement section 50 includes health sensors 51, proximity sensors 52, environmental sensors 53, background data 54, personality data (type matching) 55, and recipient devices 56. Health sensors 51 might include things like heart rate and weight monitoring of data and would provide physiological data measurements. The proximity sensors 52 might include things like location sensors and devices with location tracking data and would provide activity related data measurements. The environmental sensor 53 would include sensors measuring temperature, time, passively sensed, ancillary, or other directly report data sources relevant to contextual cues and measured environment data.”; Col 6Ln44-67- sensors; Col 5Ln45-66- camera/voice; Col 9-voice/audio; ):
identify, via the environmental sensor, an activity by a user within the user's dwelling related to a product (Schilling Col 8 Ln 38-65- “Measured activity data may include many sensing elements such as: food sensors, bathroom sensors, personal product sensors, shock sensors, daily task sensors, exercise sensors, travel sensors, appliance sensors, relaxation sensors, and hardware usage sensors. Food Sensors may include caloric sensors, gluten detection sensors, meal detection sensors to define, sense, or measure eating-nutrition, calories, meal status. Bathroom sensors may include using environmental usage sensor(s) of electricity, water and waste suggesting using the bathroom, toilet, or shower. Personal product sensors may sense or collect data on using a toothbrush sensor for brushing teeth, movement sensors connected to makeup or hairbrush for detecting combing hair, and feedback products like electrical stimulation for managing habitual needs (shock sensors) Daily task sensors may be used for sensing or collecting data on using a calendar, email activity, call activities suggesting working-busy day, light work day, planning to leave early/late, planning to arrive early/late, needing to focus-do not disturb; meetings-presenter, decision maker, note taker, passive listener; conversations-deeply engaged, or mildly listening; chores-mowing, auto services, home services, and personal services (purchases, healthcare checkups, dental checkups, physical and mental health-chiropractic, massages, acupuncture, therapist, community groups).) ”; 
obtain at least one of: (i) activity data for the user, the activity data related to a frequency or duration of the activity performed by the user over time, (ii) product use event data associated with the user for the product, the product use event data related to product usage of the product over time, or (iii) habits by the user (Schilling Col 6 Ln 44-55-“Measured environment data may include many sensing elements such as: weather sensors, sound sensors, particle sensors, gas sensors, light spectrum-heat detecting sensors, network analyzer sensors, radio communication analyzer sensors, magnetometer sensors, optical communication sensors, proximity detection sensors, position-movement sensors, and usage sensors. “;Col 10 Ln11-25-“ The present invention uses the data or data sets, as described herein, to create categorical based recipient profiles or to enhance one or more recipient profiles. The system uses the data to identify attributes and characteristics of the data and how the data impacts the recipient's behavior (i.e. if and how they respond to queries). The data and the mapping of the data to the recipient and query relevancy are primarily categorical. The categories, as mentioned above, include, but are not limited to: curriculum training; personalization data; personality type data; self-categorization data; psychological data; measured demographics; location data; ownership; environmental; physiological/genomic data; activity data; economic data; behavioral data; and relevancy data.”; Col 10 Ln 51-65-“ The recipient measurement section 50 includes health sensors 51, proximity sensors 52, environmental sensors 53, background data 54, personality data (type matching) 55, and recipient devices 56. Health sensors 51 might include things like heart rate and weight monitoring of data and would provide physiological data measurements. The proximity sensors 52 might include things like location sensors and devices with location tracking data and would provide activity related data measurements. The environmental sensor 53 would include sensors measuring temperature, time, passively sensed, ancillary, or other directly report data sources relevant to contextual cues and measured environment data.”); 
generate user feedback information associated with the product or related products based on at least one of: the activity data, the product use event data, or the habits by the user (Schilling Col 8 Ln 38-65- “Measured activity data may include many sensing elements such as: food sensors, bathroom sensors, personal product sensors, shock sensors, daily task sensors, exercise sensors, travel sensors, appliance sensors, relaxation sensors, and hardware usage sensors. Food Sensors may include caloric sensors, gluten detection sensors, meal detection sensors to define, sense, or measure eating-nutrition, calories, meal status. Bathroom sensors may include using environmental usage sensor(s) of electricity, water and waste suggesting using the bathroom, toilet, or shower. Personal product sensors may sense or collect data on using a toothbrush sensor for brushing teeth, movement sensors connected to makeup or hairbrush for detecting combing hair, and feedback products like electrical stimulation for managing habitual needs (shock sensors) Daily task sensors may be used for sensing or collecting data on using a calendar, email activity, call activities suggesting working-busy day, light work day, planning to leave early/late, planning to arrive early/late, needing to focus-do not disturb; meetings-presenter, decision maker, note taker, passive listener; conversations-deeply engaged, or mildly listening; chores-mowing, auto services, home services, and personal services (purchases, healthcare checkups, dental checkups, physical and mental health-chiropractic, massages, acupuncture, therapist, community groups).) ”; 
and provide the user feedback information via the user interface or the communication interface to a mobile device of the user. (Schilling- Col 5 Ln45-64-“Questions or content may be responded to using varying approaches, both directly and indirectly through inferring or through facial and audio recognition. Responses or reactions could also include images for answers, written response, additional sensor related data or multiple choice for instance. Responses may require the user to manually select or enter an answer. However, the response to queries are not limited to recipient interaction with the device interface. The recipient may also respond or react using voice, which the system can analyze not only for the word choice but also the frequency and tone used as a response. Further, the voice and its frequencies or signal can be analyzed to help determine the proper profile to use to ensure maximized query set participation. The recipient may further respond through an action that the device or a secondary device, such as a camera, detects. For example, the system might respond to device motion, a head nod or shake, or a thumbs up or down gesture. Responses may also be given through facial recognition to answer the query or to determine or assess the recipient's mood.”; Col 10 Ln 67 & Col 11Ln1-2-“Recipient devices 56 might include the types of devices such as mobile, tablet, pc, the operating systems within those devices, and how they are used and the device as a sensor.”)
Regarding Claim 3, 
The computing device of claim 1, wherein the instructions further cause the computing device to: obtain user profile data for a user profile of the user, wherein the user feedback information is further generated based on the user profile data for the user (Schilling- Col 3 Ln26-67 & Col 4Ln1-10-“In addition, the query message may include a file with a filename, and the filename includes attributes for initial profile screening by the recipient device. The query message may also include a file with the content of the file including a plurality of attributes for profile screening by the recipient device. The profile module may create a new profile when the recipient's activities indicate one or more traits or activities inconsistent with the profile or profiles stored on the device. The user interface module may create a new user interface template when the final user profile is inconsistent with the user interface template or templates stored on the recipient device. The adaptive processor may modify the query based on the final user profile. The query data may include images, and the adaptive processor may select images for use in the final user interface based on the final user profile. The recipient profile may be a personality profile or one of the other profile types or categories identified herein; The method further including inserting within the query message a file and generating a filename for the file, the filename including attributes for initial profile screening by the recipient device. Further, the method could include inserting a plurality of attributes within the file associated with the recipient profile and the suggested user interface template. The method further including generating a new profile when the recipient's activities or interaction indicate one or more traits (i.e. personality) are inconsistent with the at least one profile stored on the recipient device. The method further including generating a new user interface template when the final user profile is inconsistent with the user interface template or templates stored on the recipient device. The method further including modifying the query based on the final user profile. The method further including selecting images for use in the final user interface from the set or query data, based on the final user profile. Where the recipient profile being a personality profile or one of the other profile types or categories identified herein.”).

Regarding Claim 4, 
The computing device of claim 1, wherein to identify the activity by the user, the instructions further cause the computing device to: identify audio characteristics within an area that includes the computing device; and identify the activity by the user based on the audio characteristics within the area. (Schilling- Col 5 Ln45-65-“ Questions or content may be responded to using varying approaches, both directly and indirectly through inferring or through facial and audio recognition. Responses or reactions could also include images for answers, written response, additional sensor related data or multiple choice for instance. Responses may require the user to manually select or enter an answer. However, the response to queries are not limited to recipient interaction with the device interface. The recipient may also respond or react using voice, which the system can analyze not only for the word choice but also the frequency and tone used as a response. Further, the voice and its frequencies or signal can be analyzed to help determine the proper profile to use to ensure maximized query set participation.”; Col6 Ln44-60-“ Measured environment data may include many sensing elements such as: weather sensors, sound sensors, particle sensors, gas sensors, light spectrum-heat detecting sensors, network analyzer sensors, radio communication analyzer sensors, magnetometer sensors, optical communication sensors, proximity detection sensors, position-movement sensors, and usage sensors… The sound sensors can be used to detect noise level, frequency identification, and transcriptive services to name a few.”; Col 10 Ln 51-65-“ The recipient measurement section 50 includes health sensors 51, proximity sensors 52, environmental sensors 53, background data 54, personality data (type matching) 55, and recipient devices 56. Health sensors 51 might include things like heart rate and weight monitoring of data and would provide physiological data measurements. The proximity sensors 52 might include things like location sensors and devices with location tracking data and would provide activity related data measurements. The environmental sensor 53 would include sensors measuring temperature, time, passively sensed, ancillary, or other directly report data sources relevant to contextual cues and measured environment data.”).
Regarding Claim 5, 
The computing device of claim 4, wherein the instructions further cause the computing device to: obtain an indication of a type of area in which the computing device is located, wherein the activity is further identified based on the type of area in which the computing device is located. (Schilling- Col6 Ln44-60-“ Measured environment data may include many sensing elements such as: weather sensors, sound sensors, particle sensors, gas sensors, light spectrum-heat detecting sensors, network analyzer sensors, radio communication analyzer sensors, magnetometer sensors, optical communication sensors, proximity detection sensors, position-movement sensors, and usage sensors…”; Col 10 Ln 51-65-“ The recipient measurement section 50 includes health sensors 51, proximity sensors 52, environmental sensors 53, background data 54, personality data (type matching) 55, and recipient devices 56. Health sensors 51 might include things like heart rate and weight monitoring of data and would provide physiological data measurements. The proximity sensors 52 might include things like location sensors and devices with location tracking data and would provide activity related data measurements. The environmental sensor 53 would include sensors measuring temperature, time, passively sensed, ancillary, or other directly report data sources relevant to contextual cues and measured environment data.”).
Regarding Claim 6, Schilling teaches The computing device of claim 3,… the instructions further cause the computing device to: 
wherein to identify the activity by the user based on the audio characteristics within the area, … obtain a plurality of acoustic signatures each corresponding to a different activity; and compare the audio characteristics within the area to the plurality of acoustic signatures to identify the activity by the user. (Schilling- Col6 Ln44-60-“ Measured environment data may include many sensing elements such as: weather sensors, sound sensors, particle sensors, gas sensors, light spectrum-heat detecting sensors, network analyzer sensors, radio communication analyzer sensors, magnetometer sensors, optical communication sensors, proximity detection sensors, position-movement sensors, and usage sensors. The weather sensors may use or sense light detection, temperature, atmospheric pressure (barometric), and capturing position of the sun and moon; sunrise and sun set; and local current weather measurement which can be augmented with regional, national, and global data. The sound sensors can be used to detect noise level, frequency identification, and transcriptive services to name a few.”; Col 10 Ln11-25; Col 10 Ln 51-65-“ The recipient measurement section 50 includes health sensors 51, proximity sensors 52, environmental sensors 53, background data 54, personality data (type matching) 55, and recipient devices 56. Health sensors 51 might include things like heart rate and weight monitoring of data and would provide physiological data measurements. The proximity sensors 52 might include things like location sensors and devices with location tracking data and would provide activity related data measurements. The environmental sensor 53 would include sensors measuring temperature, time, passively sensed, ancillary, or other directly report data sources relevant to contextual cues and measured environment data.”).
Regarding Claim 7, 
The computing device of claim 4, wherein to identify the activity by the user based on the audio characteristics within the area, the instructions further cause the computing device to: train a machine learning model for identifying the activity by the user using (i) a plurality of sets of audio characteristics, and (ii) indications of activities for each of the plurality of sets of audio characteristics; (Schilling Col4Ln65-67 & Col5Ln1-64- “As seen in FIG. 1, the present invention provides a system 10 which includes a server or cloud-based system 1 with local and remote storage capabilities. The server system 1 builds a personalized model 2 for each recipient based on the measured relevancy 3, measured behaviors 4, and the recipient's profile 5 related to a queries or content model 6. The system 10 analyzes the queries model 6 as a function of training 7 that has been provided to the system 10. The system 10 also includes one or more client devices 13 running one or more software applications. The client device 13 communicates with the server through one or more communication paths or links 12. The software application 13 works with the server-based system 1 to build and present a personalized query 14 based on the question and answer creation 15, presentation and interaction logic 16, and machine learning 17.; The various data elements and attributes used by the system 10 includes but is not limited to: curriculum training; personalization data; self-categorization data; traits and psychological data; physical property and ownership data; demographic data; geographic data; environmental data; physiological data; genomics data; behavioral data; activity or interactivity data; and economic data.; Curriculum training is data and content from any breadth of query, question or content, from recall and reproduction orientated queries or content which can generate quick or easy responses, to skills and concepts queries or content where the individual has detailed knowledge in a specific area like targeted health related queries, to queries or content relying on neural and cognitive reasoning networks for predictive modeling and machine learning that can be queried in a variety of ways resulting in a variety of answers or reactions.”; Questions or content may be responded to using varying approaches, both directly and indirectly through inferring or through facial and audio recognition.).
and apply the audio characteristics within the area to the machine learning model to identify the activity by the user(Schilling Col5Ln1-67 &Col 6 Ln1-5Questions or content may be responded to using varying approaches, both directly and indirectly through inferring or through facial and audio recognition.; The present invention also uses machine learning in addition to crowd sourced data to generate new queries and responses. Personalization data is used to build a recipient or user profiles. The recipient profile is based upon: personality type, gender identifications, demographics, common locations, ownership, measured environment, measured physiology (i.e. vitals and genomics), measured activities (i.e. tasks), measured economy, measured behavior and relevancy.; Col 16Ln30-44-“The Adaptive Network Query System has a machine learning component that uses artificial, computer generated, users to categorize and assess new queries. After the system processes the new queries through the artificial recipients and how the artificial recipients have responded to the queries, the system will categorize, tag, and map (relevancy and personality) the responses. As the new queries are released, the artificially catalogued responses will be further refined as the recipients interact with the queries. Further, as actual recipients expand. the total profiles available will also expand the artificial profiles used by the machine learning function.”) 
Regarding Claim 8,
The computing device of claim 4, wherein the audio characteristics include at least one of: a volume of a sound within the area, a frequency of the sound within the area, a tone of the sound within the area, or a direction of the sound within the area. (Schilling- Col6 Ln44-60-“ Measured environment data may include many sensing elements such as: weather sensors, sound sensors, particle sensors, gas sensors, light spectrum-heat detecting sensors, network analyzer sensors, radio communication analyzer sensors, magnetometer sensors, optical communication sensors, proximity detection sensors, position-movement sensors, and usage sensors. The weather sensors may use or sense light detection, temperature, atmospheric pressure (barometric), and capturing position of the sun and moon; sunrise and sun set; and local current weather measurement which can be augmented with regional, national, and global data. The sound sensors can be used to detect noise level, frequency identification, and transcriptive services to name a few.”);
Regarding Claim 9,
The computing device of claim 1, wherein the environmental sensor includes at least one of: an audio sensor, a temperature sensor, a humidity sensor, an ultrasonic sensor, a radio antenna, a weighing scale, a wearable sensor, an air quality sensor, or a depth sensor. (Schilling  Col6 Ln44-60-“ Measured environment data may include many sensing elements such as: weather sensors, sound sensors, particle sensors, gas sensors, light spectrum-heat detecting sensors, network analyzer sensors, radio communication analyzer sensors, magnetometer sensors, optical communication sensors, proximity detection sensors, position-movement sensors, and usage sensors. The weather sensors may use or sense light detection, temperature, atmospheric pressure (barometric), and capturing position of the sun and moon; sunrise and sun set; and local current weather measurement which can be augmented with regional, national, and global data. The sound sensors can be used to detect noise level, frequency identification, and transcriptive services to name a few.”; (Schilling Col 8 Ln 38-65);
Regarding Claim 10,
The computing device of claim 9, wherein the activity is identified via two or more of: the audio sensor, the temperature sensor, the humidity sensor, the ultrasonic sensor, the radio antenna, the weighing scale, the wearable sensor, the air quality sensor, or the depth sensor. (Schilling- Col6 Ln44-60-“ Measured environment data may include many sensing elements such as: weather sensors, sound sensors, particle sensors, gas sensors, light spectrum-heat detecting sensors, network analyzer sensors, radio communication analyzer sensors, magnetometer sensors, optical communication sensors, proximity detection sensors, position-movement sensors, and usage sensors. The weather sensors may use or sense light detection, temperature, atmospheric pressure (barometric), and capturing position of the sun and moon; sunrise and sun set; and local current weather measurement which can be augmented with regional, national, and global data. The sound sensors can be used to detect noise level, frequency identification, and transcriptive services to name a few.”);
Regarding Claim 11, Schilling teaches The computing device of claim 1, wherein: 
wherein the activity data includes a type of activity, a time in which the user performed the activity, a date in which the user performed the activity, a duration of the activity, or a frequency in which the user performed the activity over a particular time period; (Schilling Col 8 Ln 38-67 & Col 9 1-20- “Measured activity data may include many sensing elements such as: food sensors, bathroom sensors, personal product sensors, shock sensors, daily task sensors, exercise sensors, travel sensors, appliance sensors, relaxation sensors, and hardware usage sensors… Daily task sensors may be used for sensing or collecting data on using a calendar, email activity, call activities suggesting working-busy day, light work day, planning to leave early/late, planning to arrive early/late, needing to focus-do not disturb; meetings-presenter, decision maker, note taker, passive listener; conversations-deeply engaged, or mildly listening; chores-mowing, auto services, home services, and personal services (purchases, healthcare checkups, dental checkups, physical and mental health-chiropractic, massages, acupuncture, therapist, community groups). Exercise sensors may be used to sense or collect data including equipment reporting-workout time, intensity, calories burned, energy level, and category including weights, cardio, and yoga. .. Relaxation, meditation and sleep sensors may be used including EEG-based sensors, audio detection, motion detection, to determine various duration, status, depth, and suggestions. Hardware usage sensors may be used to passively collect data on usage of devices from sensors from mobile phones, portable audio devices, hands-free voice recognized playback and internet driven cognitive computing devices, televisions, tablets, e-readers, hubs and providing a collection of information on charging, battery level, screen usage, interactions-touch, buttons, frequency, patterns, number of apps, app classification, app usage, call log, email usage, SMS usage; and self-reported hobbies.) ”;
and the product use event data includes a time in which the user used the product, a date in which the user used the product, an order in which the user used the product relative to other products, indications of the other products used with the personal care product, a duration in which the user used the personal care product, or a manner in which the user used the personal care product. (Schilling Col 8 Ln 38-65- “Measured activity data may include many sensing elements such as: food sensors, bathroom sensors, personal product sensors, shock sensors, daily task sensors, exercise sensors, travel sensors, appliance sensors, relaxation sensors, and hardware usage sensors. Food Sensors may include caloric sensors, gluten detection sensors, meal detection sensors to define, sense, or measure eating-nutrition, calories, meal status. Bathroom sensors may include using environmental usage sensor(s) of electricity, water and waste suggesting using the bathroom, toilet, or shower. Personal product sensors may sense or collect data on using a toothbrush sensor for brushing teeth, movement sensors connected to makeup or hairbrush for detecting combing hair, and feedback products like electrical stimulation for managing habitual needs (shock sensors); Col 8 Ln 38-67 & Col 9 1-20);
Regarding Claim 12, 
The computing device of claim 1, wherein to generate user feedback information, the instructions cause the computing device to: provide the activity data or the product use event data for the user to a server device (Schilling Col 8 Ln 38-65- “Measured activity data may include many sensing elements such as: food sensors, bathroom sensors, personal product sensors, shock sensors, daily task sensors, exercise sensors, travel sensors, appliance sensors, relaxation sensors, and hardware usage sensors. Food Sensors may include caloric sensors, gluten detection sensors, meal detection sensors to define, sense, or measure eating-nutrition, calories, meal status. Bathroom sensors may include using environmental usage sensor(s) of electricity, water and waste suggesting using the bathroom, toilet, or shower. Personal product sensors may sense or collect data on using a toothbrush sensor for brushing teeth, movement sensors connected to makeup or hairbrush for detecting combing hair, and feedback products like electrical stimulation for managing habitual needs (shock sensors) Daily task sensors may be used for sensing or collecting data on using a calendar, email activity, call activities suggesting working-busy day, light work day, planning to leave early/late, planning to arrive early/late, needing to focus-do not disturb; meetings-presenter, decision maker, note taker, passive listener; conversations-deeply engaged, or mildly listening; chores-mowing, auto services, home services, and personal services (purchases, healthcare checkups, dental checkups, physical and mental health-chiropractic, massages, acupuncture, therapist, community groups); Col 1 Ln 35-65) ; 
and receive the user feedback information from the server device, wherein the server device generates the user feedback information based on the frequency or duration of the activity performed by the user over time or the product usage of the product over time for the user. (Schilling Col 8 Ln 38-67 & Col 9 1-20- “Measured activity data may include many sensing elements such as: food sensors, bathroom sensors, personal product sensors, shock sensors, daily task sensors, exercise sensors, travel sensors, appliance sensors, relaxation sensors, and hardware usage sensors. Food Sensors may include caloric sensors, gluten detection sensors, meal detection sensors to define, sense, or measure eating-nutrition, calories, meal status. Bathroom sensors may include using environmental usage sensor(s) of electricity, water and waste suggesting using the bathroom, toilet, or shower. Personal product sensors may sense or collect data on using a toothbrush sensor for brushing teeth, movement sensors connected to makeup or hairbrush for detecting combing hair, and feedback products like electrical stimulation for managing habitual needs (shock sensors). Daily task sensors may be used for sensing or collecting data on using a calendar, email activity, call activities suggesting working-busy day, light work day, planning to leave early/late, planning to arrive early/late, needing to focus-do not disturb; meetings-presenter, decision maker, note taker, passive listener; conversations-deeply engaged, or mildly listening; chores-mowing, auto services, home services, and personal services (purchases, healthcare checkups, dental checkups, physical and mental health-chiropractic, massages, acupuncture, therapist, community groups). Exercise sensors may be used to sense or collect data including equipment reporting-workout time, intensity, calories burned, energy level, and category including weights, cardio, and yoga. .. Relaxation, meditation and sleep sensors may be used including EEG-based sensors, audio detection, motion detection, to determine various duration, status, depth, and suggestions. Hardware usage sensors may be used to passively collect data on usage of devices from sensors from mobile phones, portable audio devices, hands-free voice recognized playback and internet driven cognitive computing devices, televisions, tablets, e-readers, hubs and providing a collection of information on charging, battery level, screen usage, interactions-touch, buttons, frequency, patterns, number of apps, app classification, app usage, call log, email usage, SMS usage; and self-reported hobbies.)

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 2 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Hughes Schilling et al., US Patent No. 10095688B1 [hereinafter Schilling] in view of Chin et al., US Publication No. 20190043064A1 [hereinafter Chin].
Regarding Claim 2, Schilling teaches The computing device of claim 1, wherein the instructions further cause the computing device to: … and creating profiles and the feature is expounded upon by Chin:
determine an identity of the user via the environmental sensor, wherein the activity data, product user event data, or habits are obtained for the identified user. (Chin Par. 36- “The second environment 304 may contain, for example, emotion detection and activity detection for a person, e.g. a customer interacting with a store's products/environment. In one embodiment, based at least in part on information detected 318 about a person, a fog system includes at least a customer emotion related features integration/detection 322, 324 and extraction 326; a customer localization and customer interaction tracking 328-332; cart-related product tracking 334; and local support 340-344 for peer-to-peer product and other reviews from people in an environment, such as customers in a store, as well as person-to-employee and/or person-to-person interaction notification. It will be appreciated items 320-334 may focus on translating behaviors of a person, such as a customer's shopping behavior, into identification and classification of engagement with one or more of specific products, activities, entities, objects or anything else with which a person may tangibly and/or intangibly interact. See, e.g., FIG. 1 discussion above.”); 
Schilling and Chin are directed to consumer feedback systems. It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have improve upon profile data of Schilling, as taught by Chin, by utilizing identification data and analysis with a reasonable expectation of success of arriving at the claimed invention. One of ordinary skill in the art would have been motivated to make the modification to the teachings of Schilling with the motivation of improving product development and negative customer engagement (Poulin Par.27-28).
Regarding Claim 13, Schilling teaches The computing device of claim 1,…
Schilling fails to teach the following feature taught by Chin”
 … further comprising a speaker, wherein the instructions cause the computing device to provide the user feedback information to the user via the speaker. (Chin Par. 45- “Depending on its applications, computer device 400 may include other components that may or may not be physically and electrically coupled to the PCB 406. These other components include, but are not limited to, memory controller 408, volatile memory (e.g., dynamic random access memory (DRAM) 410), non-volatile memory such as read only memory (ROM) 412, flash memory 414, storage device 416 (e.g., a hard-disk drive (HDD)), an I/O controller 418, a digital signal processor 420, a crypto processor 422, a graphics processor 424 (e.g., a graphics processing unit (GPU) or other circuitry for performing graphics), one or more antenna 426, a display which may be or work in conjunction with a touch screen display 428, a touch screen controller 430, a battery 432, an audio codec (not shown), a video codec (not shown), a positioning system such as a global positioning system (GPS) device 434 (it will be appreciated other location technology may be used), a compass 436, an accelerometer (not shown), a gyroscope (not shown), a speaker 438,”; Par. 6-“ FIG. 2 illustrates an exemplary environment 200 illustrating adaptive feedback and updating within an environment responsive to tracking activity of a person.”)


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: US Publication No. US 20200143655A1 to Gray et al.- Par. 2-“The present invention relates to systems and methods for monitoring and measuring the health and well-being of independent living and aging adults. More specifically, the present invention relates to a secure, comprehensive, cloud-based system to manage personal wellness and adjust routine parameters using machine learning.”
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Chesiree Walton, whose telephone number is (571) 272-5219.  The examiner can normally be reached from Monday to Friday between 8 AM and 5 PM.  If any attempt to reach the examiner by telephone is unsuccessful, the examiner’s supervisor, Patricia Munson, can be reached at (571) 270-5396.  The fax telephone numbers for this group are either (571) 273-8300 or (703) 872-9326 (for official communications including After Final communications labeled “Box AF”).
	Another resource that is available to applicants is the Patent Application Information Retrieval (PAIR). Information regarding the status of an application can be obtained from the (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAX. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, please feel free to contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
	Applicants are invited to contact the Office to schedule an in-person interview to discuss and resolve the issues set forth in this Office Action.  Although an interview is not required, the Office believes that an interview can be of use to resolve any issues related to a patent application in an efficient and prompt manner.
Sincerely,

/Chesiree Walton/
Examiner, Art Unit 3624
/PATRICIA H MUNSON/Supervisory Patent Examiner, Art Unit 3624